 Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Security Agreement”), dated as of March 15, 2017,
between AGRITECH WORLDWIDE, INC., a Nevada corporation (“Grantor”), and Jonathan
Kahn, individually and in its capacity as Agent for Lenders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Demand Note dated as of the date hereof by and
among Grantor, Agent, Jonathan Kahn and Mo Garfinkle (collectively, the
“Lenders”) (including all annexes, exhibits and schedules thereto, as from time
to time amended, restated, supplemented or otherwise modified, the “Note”),
Lenders have agreed to make the Loans on behalf of Grantor;

 

WHEREAS, in order to induce Agent and Lenders to enter into the Note and to
induce Lenders to make the Loans and to incur other Obligations as provided for
in the Note, Grantor has agreed to grant a continuing lien on the Collateral (as
hereinafter defined) to secure the Obligations;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.    DEFINED TERMS.

 

(a)    All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Note. All other terms contained in this Security
Agreement, unless the context indicates otherwise, have the meanings provided
for by the Code to the extent the same are used or defined therein.

 

(b)    “Uniform Commercial Code jurisdiction” means any jurisdiction that has
adopted all or substantially all of Article 9 as contained in the 2004 Official
Text of the Uniform Commercial Code, as recommended by the National Conference
of Commissioners on Uniform State Laws and the American Law Institute, together
with any subsequent amendments or modifications to the Official Text.

 



 

 

 

2.    GRANT OF LIEN.

 

To secure the full and timely payment and performance by Grantor to Agent and
Lenders of the Obligations, Grantor hereby grants to Agent, for the benefit
of itself and the Lenders, a security interest and lien in and right of setoff
against all of Grantor’s assets, personal property, fixtures, rights and
interests of Grantor (subject only to Permitted Encumbrances (as defined
below)), whether now existing or owned and hereafter arising or acquired and
wherever located, including, without limitation, all of Grantor’s: (A) Accounts;
(B) Goods for sale, lease or other disposition by Grantor which have given rise
to Accounts and have been returned to or repossessed or stopped in transit by
Grantor; (C) contract rights and documents, instruments, contracts or other
writings executed in connection therewith, including, but not limited to, all
real and personal property lease rights; (D) Chattel Paper, Electronic Chattel
Paper, Tangible Chattel Paper, Documents of Title, Instruments, Documents,
General Intangibles, Payment Intangibles, Letter of Credit Rights, letters of
credit and Supporting Obligations; (E) patents, trademarks, trade names,
trademark registrations and copyrights, all applications therefor, service
marks, trade secrets, goodwill, inventions, processes, designs, formulas, and
other intellectual or proprietary rights or interests, of any kind, nature or
description whatsoever, and all registrations, licenses, franchises, customer
lists, tax refund claims, claims against carrier and shippers, insurance claims,
guaranty claims, all other claims, proof of claims filed in any bankruptcy,
insolvency or other proceeding, contract rights, choses in action, security
interests, security deposits and rights to indemnification; (F) Goods,
including, without limitation, Inventory, Equipment, Fixtures, trade fixtures
and vehicles; (G) Investment Property; (H) deposits, cash and cash equivalents
and any other property of Grantor now or hereafter in the possession, custody or
control of Agent or any of the Lenders, whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise; (I) Commercial Tort
Claims; (J) deposit accounts held with Agent or any other depository
institution; (K) all other personal property of Grantor of any kind or nature;
and (L) additions and accessions to, substitutions for and replacements,
products and cash and non-cash Proceeds of all of the foregoing property,
including, but not limited to, Proceeds of all insurance policies insuring the
foregoing and all of Grantor’s books and records relating to any of the
foregoing and to Grantor’s business (all of the foregoing property, together
with all other real or personal property of any other Person now or hereafter
pledged to Agent, for the benefit of itself and the Lenders, to secure, either
directly or indirectly, repayment of any of the Obligations, is collectively
referred to as the “Collateral”). Notwithstanding the foregoing, any voting
stock in excess of 65% of the voting stock of any foreign subsidiary shall not
be deemed to be Collateral and no security interest is granted hereby in such
voting stock in excess of 65%. Grantor shall make appropriate entries upon its
financial statements and books and records disclosing Agent’s first position
priority security interest and lien in the Collateral (subject only to Permitted
Encumbrances).

 

3.    AGENT’S AND LENDERS’ RIGHTS; LIMITATIONS ON AGENT’S AND LENDERS’
OBLIGATIONS.

 

(a)    It is expressly agreed by Grantor that, anything herein to the contrary
notwithstanding, Grantor shall remain liable under each of its contractual
obligations and each of its licenses to observe and perform all of the
conditions and obligations to be observed and performed by it thereunder.
Neither Agent nor any Lender shall have any obligation or liability under any
contractual obligation or license by reason of or arising out of this Security
Agreement or the granting herein of a lien thereon or the receipt by Agent or
any Lender of any payment relating to any contractual obligation or license
pursuant hereto. Neither Agent nor any Lender shall be required or obligated in
any manner to perform or fulfill any of the obligations of Grantor under or
pursuant to any contractual obligation or license, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any party under any contractual
obligation or license, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

 

 2 

 

 

(b)    Agent may at any time after an Event of Default has occurred and is
continuing without prior notice to Grantor, notify Account Debtors and other
Persons obligated on the Collateral that Agent has a security interest therein,
and that payments shall be made directly to Agent. Upon the request of Agent,
following the occurrence and during the continuation of an Event of Default,
Grantor shall so notify Account Debtors and other Persons obligated on
Collateral. Once any such notice has been given to any Account Debtor or other
Person obligated on the Collateral, the affected Grantor shall not give any
contrary instructions to such Account Debtor or other Person without Agent’s
prior written consent.

 

(c)    So long as an Event of Default has occurred and continuing, Agent may at
any time in Agent’s own name, in the name of a nominee of Agent or in the name
of Grantor communicate (by mail, telephone, facsimile or otherwise) with Account
Debtors, parties to contracts and obligors in respect of Instruments to verify
with such Persons, to Agent’s satisfaction, the existence, amount, terms of, and
any other matter relating to, Accounts, Instruments, Chattel Paper and/or
payment intangibles. So long as an Event of Default has occurred and is
continuing, Grantor, at its own expense, shall cause the independent certified
public accountants then engaged by Grantor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request. Grantor, at its own expense,
shall deliver to Agent the results of each physical verification, if any, which
Grantor may in its discretion have made, or caused any other Person to have made
on its behalf, of all or any portion of its Inventory.

 

4.    REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that as of
the date hereof:

 

(a)    Grantor has rights in and the corporate power to transfer each item of
the Collateral upon which it purports to grant a lien hereunder free and clear
of any and all liens other than those liens securing the obligations of Grantor
pursuant to and under that certain Loan and Security Agreement, dated as of
February 1, 2017, by and among the Grantor, as borrower, GKS Funding LLC, as
administrative agent, and the other lenders party thereto (the “Permitted
Encumbrances”).

 

(b)    No effective security agreement, financing statement, equivalent security
or lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public recording office, except such
as may have been filed (i) by Grantor or Agent in favor of Agent pursuant to
this Security Agreement, and (ii) in connection with any other Permitted
Encumbrances.

 

(c)    This Security Agreement is effective to create a valid, continuing and
perfected lien in favor of Agent, for itself and the benefit of Lenders, on the
Collateral with respect to which a lien may be perfected by filing a financing
statement pursuant to the Code. Such lien is prior to all other liens, and is
enforceable as such as against any and all creditors of and purchasers from
Grantor (other than purchasers and lessees of Inventory in the ordinary course
of business and non-exclusive licensees of General Intangibles in the ordinary
course of business), except as enforcement may be limited by bankruptcy,
insolvency or similar laws relating to the enforcement of creditors’ rights
generally and by equitable principles. All action by Grantor necessary or
desirable to protect and perfect such lien on each item of the Collateral has
been duly taken.

 

 3 

 

 

(d)    With respect to the Accounts, (i) they represent bona fide sales of
Inventory or rendering of services to Account Debtors in the ordinary course of
Grantor’s business and are not evidenced by a judgment, Instrument or Chattel
Paper; (ii) to Grantor’s knowledge, there are no setoffs, claims or disputes
existing or asserted with respect thereto and Grantor has not made any agreement
with any Account Debtor for any extension of time for the payment thereof, any
compromise or settlement for less than the full amount thereof, any release of
any Account Debtor from liability therefor, or any deduction therefrom except a
discount or allowance allowed by Grantor in the ordinary course of its business
for prompt payment; (iii) to Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
Grantor’s books and records and any invoices, and statements delivered to Agent
and Lenders with respect thereto; (iv) Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which would reasonably be expected to result in any material adverse
change in such Account Debtor’s financial condition; and (v) Grantor has no
knowledge that any Account Debtor is unable generally to pay its debts as they
become due. Further with respect to the Accounts (x) the amounts shown on all
invoices and statements which may be delivered to the Agent with respect thereto
are actually and absolutely owing to Grantor as indicated thereon and are not in
any way contingent; (y) no payments have been or shall be made thereon; and
(z) to Grantor’s knowledge, all Account Debtors have the capacity to contract.

 

(e)    This Security Agreement is effective to create a valid and continuing
lien on and, upon filing of any copyright security agreements with the United
States Copyright Office or filing of any patent security agreements or any
trademark security agreements with the United State Patent and Trademark Office,
perfected liens in favor of Agent on Grantor’s Patents, Trademarks and
Copyrights. Upon filing of any copyright security agreements with the United
States Copyright Office and filing of any patent security agreements and any
trademark security agreements with the United State Patent and Trademark Office
and the filing of appropriate financing statements, all action necessary to
protect and perfect Agent’s lien on Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken.

 

5.    COVENANTS. Grantor covenants and agrees with Agent, for the benefit of
Agent and Lenders, that from and after the date of this Security Agreement and
until the indefeasible and final payment in full of the Obligations:

 

(a)    Further Assurances; Pledge of Instruments; Chattel Paper.

 

(i)    At any time and from time to time, upon the reasonable written request of
Agent and at the sole expense of Grantor, Grantor shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further actions as Agent may deem reasonably necessary to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted,
including (A) using its commercially reasonable efforts to secure all consents
and approvals necessary for the assignment to or for the benefit of Agent of any
license or contract held by Grantor and to enforce the security interests
granted hereunder; and (B) filing any financing or continuation statements under
the Code with respect to the liens granted hereunder as to those relevant
jurisdictions that are not Uniform Commercial Code jurisdictions.

 

 4 

 

 

(ii)    Unless Agent shall otherwise consent in writing (which consent may be
revoked), Grantor shall deliver to Agent all Collateral consisting of negotiable
Documents, certificated securities, Chattel Paper and Instruments (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank) promptly after Grantor receives the same.

 

(iii)    Grantor will take all steps necessary to grant the Agent control of all
electronic chattel paper in accordance with the Code and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

 

(iv)    Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any appropriate filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Code or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (i) whether Grantor is an organization, the type of organization and
any organization identification number issued to Grantor, and (ii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
real property to which the Collateral relates. Grantor agrees to furnish any
such information to the Agent promptly upon request.

 

(b)    Maintenance of Records. Grantor shall keep and maintain, at its own cost
and expense, satisfactory and complete records of the Collateral, including a
record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral. If Grantor
retains possession of any Chattel Paper or Instruments with Agent’s consent,
such Chattel Paper and Instruments shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
security interest of Jonathan Kahn, as Agent, for the benefit of Agent and
certain Lenders.”

 

 5 

 

 

(c)    Covenants Regarding Patent, Trademark and Copyright Collateral.

 

(i)    Grantor shall provide a report to Agent each month in which it notifies
Agent if it knows that any application or registration relating to any
registered Patent, Trademark or Copyright (now or hereafter existing) it owns is
reasonably expected to become abandoned or dedicated to the public domain, or of
any material adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding Grantor’s ownership of any such Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.

 

(ii)    Grantor shall provide a report to Agent each month in which it notifies
Agent if either itself or through any agent, employee, licensee or designee,
filed an application for the registration of any Patent, Trademark or Copyright
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency, and, upon request of Agent, Grantor
shall execute and deliver Patent Security Agreements, Copyright Security
Agreements or Trademark Security Agreements as Agent may reasonably request to
evidence Agent’s lien on such Patent, Trademark or Copyright, and the General
Intangibles of Grantor relating thereto or represented thereby.

 

(iii)   Grantor shall take all actions necessary or reasonably requested by
Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the Patents, Trademarks
and Copyrights (now or hereafter existing), including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings.

 

(iv)    In the event that Grantor becomes aware that any of its Patent,
Trademark or Copyright Collateral is infringed upon in any material respect, or
misappropriated or diluted by a third party, Grantor shall promptly notify
Agent. Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations, after having exhausted negotiations or other attempts to resolve the
dispute, take commercially reasonable actions to abate (including, if
appropriate, to sue for) infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as Agent shall deem necessary under the
circumstances to protect such Patent, Trademark or Copyright.

 

(d)    Indemnification. In any suit, proceeding or action brought by Agent or
any Lender relating to any Collateral for any sum owing with respect thereto or
to enforce any rights or claims with respect thereto, Grantor will save,
indemnify and keep Agent and Lenders harmless from and against all expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by Grantor of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of, such obligor or its successors from Grantor, except in the
case of Agent or any Lender, to the extent such expense, loss, or damage is
attributable to the gross negligence or willful misconduct of Agent or such
Lender as determined by a final non-appealable judgment of a court of competent
jurisdiction. All such obligations of Grantor shall be and remain enforceable
against and only against Grantor and shall not be enforceable against Agent or
any Lender.

 

 6 

 

 

(e)    Compliance with Terms of Accounts, etc. In all material respects, Grantor
will perform and comply with all obligations in respect of the Collateral and
all other agreements to which it is a party or by which it is bound relating to
the Collateral.

 

(f)    Limitation on Liens on Collateral. Grantor will not create, permit or
suffer to exist, and will take commercially reasonable efforts defend the
Collateral against, and take such other action as is necessary or requested by
Agent to remove, any lien on the Collateral except Permitted Encumbrances, and
will use commercially reasonable efforts to defend the rights of Agent and
Lenders in and to any of Grantor’s rights under the Collateral against the
claims and demands of all Persons whomsoever.

 

(g)    Limitations on Disposition. Grantor will not sell, license, lease,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so, other than sales of Inventory in the ordinary course of business.

 

(h)    Further Identification of Collateral. Grantor will, if so requested by
Agent, furnish to Agent, not more than monthly, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Agent may request, all in such detail as Agent may
specify.

 

(i)     Notices. Grantor will advise Agent promptly, in reasonable detail,
(i) of any lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral, and (ii) of the occurrence of any other event
which could have a material adverse effect on the aggregate value of the
Collateral or on the liens created hereunder.

 

(j)     Good Standing Certificates. If requested by Agent, Grantor shall provide
to Agent a certificate of good standing from its state of incorporation or
organization not more frequently than once during each fiscal year.

 

(k)    No Reincorporation. Grantor shall not reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the date hereof without the prior written
consent of Agent.

 

(l)     Terminations; Amendments Not Authorized. Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Agent and agrees that it will not do so without the prior written
consent of Agent, subject to Grantor’s rights under Section 9-509(d)(2) of the
Code.

 

 7 

 

 

(m)    Release of Grantor. This Security Agreement and all obligations of
Grantor hereunder and all security interests granted hereby shall be released
and terminated upon the indefeasible and final payment in full of the
Obligations. Upon such release and termination, all rights in and to the
Collateral shall automatically revert to Grantor, and Agent and the Lenders
shall return any Collateral in their possession to Grantor, or to the Person or
Persons legally entitled thereto, and shall endorse, execute, deliver, record
and file all instruments and documents, and do all other acts and thing,
reasonably required for the return of the Collateral to Grantor, or to the
Person or Persons legally entitled thereto, and to evidence or document the
release of the ratable benefit of Agent and Lenders arising under this Security
Agreement, all at the expense of and as reasonably requested by Grantor.

 

6.    AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.

 

On the date hereof Grantor shall execute and deliver to Agent a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the indefeasible
and final payment in full of the Obligations. The powers conferred on Agent, for
the benefit of Agent and Lenders, under the Power of Attorney are solely to
protect Agent’s interests (for the benefit of Agent and Lenders) in the
Collateral and shall not impose any duty upon Agent or any Lender to exercise
any such powers. Agent agrees that (a) except for the powers granted in clause
(h) of the Power of Attorney, it shall not exercise any power or authority
granted under the Power of Attorney unless an Event of Default has occurred and
is continuing, and (b) Agent shall account for any moneys received by Agent in
respect of any foreclosure on or disposition of Collateral pursuant to the Power
of Attorney provided that none of Agent nor any Lender shall have any duty as to
any Collateral except as provided herein with respect to Collateral in its
possession or under its control, and Agent and Lenders shall be accountable only
for amounts they actually receive as a result of the exercise of such powers.
NONE OF AGENT, LENDERS OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO GRANTOR FOR ANY ACT
OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 

 8 

 

 

7.    REMEDIES; RIGHTS UPON DEFAULT.

 

(a)    In addition to all other rights and remedies granted to it under this
Security Agreement, the Note, and under any other instrument or agreement
securing, evidencing or relating to any of the Obligations (but subject to the
terms of such instruments of agreements), if any Event of Default shall have
occurred and be continuing, Agent may exercise all rights and remedies of a
secured party under the Code. Without limiting the generality of the foregoing,
Grantor expressly agrees that in any such event Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Grantor or any other Person (all and each of which demands, advertisements and
notices are hereby expressly waived to the maximum extent permitted by the Code
and other applicable law), may forthwith enter upon the premises of Grantor
where any Collateral is located through self-help, without judicial process,
without first obtaining a final judgment or giving Grantor or any other Person
notice and opportunity for a hearing on Agent’s claim or action and may collect,
receive, assemble, process, appropriate and realize upon the Collateral, or any
part thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk. Agent or any Lender shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of Agent and Lenders, the whole or any part
of said Collateral so sold, free of any right or equity of redemption, which
equity of redemption Grantor hereby releases. Such sales may be adjourned and
continued from time to time with or without notice. Agent shall have the right
to conduct such sales on Grantor’s premises or elsewhere and shall have the
right to use Grantor’s premises without charge for such time or times as Agent
deems necessary or advisable.

 

If any Event of Default shall have occurred and be continuing, Grantor further
agrees, at Agent’s request, to assemble the Collateral and make it available to
Agent at a place or places designated by Agent which are reasonably convenient
to Agent and Grantor, whether at Grantor’s premises or elsewhere. Until Agent is
able to effect a sale, lease, or other disposition of Collateral, Agent shall
have the right to hold or use Collateral, or any part thereof, to the extent
that it deems appropriate for the purpose of preserving Collateral or its value
or for any other purpose deemed appropriate by Agent. Agent shall have no
obligation to Grantor to maintain or preserve the rights of Grantor as against
third parties with respect to Collateral while Collateral is in the possession
of Agent. Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of Agent’s remedies
(for the benefit of Agent and Lenders), with respect to such appointment without
prior notice or hearing as to such appointment. Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale to the Obligations as provided in the Note, and only after so paying
over such net proceeds, and after the payment by Agent of any other amount
required by any provision of law, need Agent account for the surplus, if any, to
Grantor. To the maximum extent permitted by applicable law, Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except to the extent that such
arise out of the gross negligence or willful misconduct of Agent or such Lender
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Grantor agrees that ten (10) days prior notice by Agent of the
time and place of any public sale or of the time after which a private sale may
take place is reasonable notification of such matters. Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Obligations, including any attorneys’
fees and other expenses incurred by Agent or any Lender to collect such
deficiency.

 

 9 

 

 

(b)    Except as otherwise specifically provided herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

(c)    To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, Grantor acknowledges and agrees
that it is not commercially unreasonable for the Agent so long as an Event of
Default shall have occurred and be continuing (i) to fail to incur expenses
reasonably deemed significant by the Agent to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Grantor acknowledges that
the purpose of this Section 7(c) is to provide non-exhaustive indications of
what actions or omissions by the Agent would not be commercially unreasonable in
the Agent’s exercise of remedies against the Collateral and that other actions
or omissions by the Agent shall not be deemed commercially unreasonable solely
on account of not being indicated in this Section 7(c). Without limitation upon
the foregoing, nothing contained in this Section 7(c) shall be construed to
grant any rights to Grantor or to impose any duties on Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 7(c).

 

 10 

 

 

(d)    Neither the Agent nor the Lenders shall be required to make any demand
upon, or pursue or exhaust any of their rights or remedies against, Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Neither the Agent nor the Lenders shall be required to
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder shall be cumulative. To the extent it may lawfully do so,
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Agent or any Lender, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety now or hereafter existing which,
but for this provision, might be applicable to the sale of any Collateral made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Security Agreement, or otherwise.

 

8.    GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY-COLLATERAL. Solely for the
purpose of enabling Agent to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, assemble, prepare for sale, market for sale, sell
or otherwise dispose of Collateral) at such time as Agent shall be lawfully
entitled to exercise such rights and remedies, Grantor hereby grants to Agent,
for the benefit of Agent and Lenders, an irrevocable, terminable (pursuant to
Section 15 hereof), nonexclusive, non-transferable, non-sublicensable license to
use, solely during the continuance of an Event of Default, any Intellectual
Property now owned or hereafter acquired by Grantor, wherever such Intellectual
Property may be located (exercisable without payment or royalty or other
compensation to Grantor, but subject to any and all obligations to pay royalties
or other compensation to any third parties under any relevant license or other
agreement with any third parties with respect to any such Intellectual
Property), expect to the extent the foregoing license granted by Grantor to
Agent, or the use of any such Intellectual Property by or for the benefit of
Agent or Lenders, is prohibited by, or constitutes a breach or default under, or
results in the termination of, or requires any consent not obtained under, any
contract, license, agreement, instrument or other document related to such
Intellectual Property.

 

9.    LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

10.    REINSTATEMENT. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor for liquidation or reorganization, should Grantor become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

 11 

 

 

11.    NOTICES. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given to Agent and/or Grantor, as applicable,
via overnight delivery.

 

12.    SEVERABILITY. Whenever possible, each provision of this Security
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Security
Agreement. This Security Agreement is to be read, construed and applied together
with the Note which, taken together, set forth the complete understanding and
agreement of Agent, Lenders and Grantor with respect to the matters referred to
herein and therein.

 

13.    NO WAIVER; CUMULATIVE REMEDIES. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Agent and
Grantor.

 

14.    LIMITATION BY LAW. All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

15.    TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof,
this Security Agreement shall terminate upon the indefeasible and final payment
in full of the Obligations.

 

16.    SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of Agent, for the benefit of Agent and Lenders,
hereunder, inure to the benefit of Agent and Lenders, all future holders of any
instrument evidencing any of the Obligations and their respective successors and
assigns. No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Obligations or any portion thereof or interest therein shall in any manner
impair the lien granted to Agent, for the benefit of Agent and Lenders,
hereunder. Grantor may not assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Security Agreement.

 

 12 

 

 

17.    COUNTERPARTS. This Security Agreement may be authenticated in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by Agent, electronic means, all
of which shall be equally valid.

 

18.    GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE NOTE, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. GRANTOR HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY, CITY OF CHICAGO, ILLINOIS,
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN GRANTOR, AGENT AND LENDERS PERTAINING TO THIS SECURITY AGREEMENT OR THE
NOTE OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
THE NOTE, PROVIDED, THAT AGENT, LENDERS AND GRANTOR ACKNOWLEDGE THAT ANY APPEALS
FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE COOK COUNTY,
AND, PROVIDED, FURTHER, NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GRANTOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTOR AT THE ADDRESS SET FORTH ON
THE SIGNATURE PAGE HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE
U.S. MAILS, PROPER POSTAGE PREPAID.

 13 

 

 

19.    WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND
GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR THE NOTE
OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

20.    SECTION TITLES. The Section titles contained in this Security Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.

 

21.    NO STRICT CONSTRUCTION. The parties hereto have participated jointly in
the negotiation and drafting of this Security Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Security
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Security Agreement.

 

22.    ADVICE OF COUNSEL. Each of the parties represents to each other party
hereto that it has discussed this Security Agreement and, specifically, the
provisions of Section 18 and Section 19, with its counsel.

 

23.    BENEFIT OF LENDERS. All liens granted or contemplated hereby shall be for
the benefit of Agent, individually, and Lenders, and all proceeds or payments
realized from Collateral in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Note.

 

24.    AGENT.

 

(a)    Appointment. Each Lender hereby designates and appoints Agent as its
agent under this Security Agreement, and each Lender hereby irrevocably
authorizes Agent to execute and deliver this Security Agreement (and any
intercreditor or subordination agreements contemplated hereby) and to take such
action or to refrain from taking such action on its behalf under the provisions
of this Security Agreement and to exercise such powers as are set forth herein
or therein, together with such other powers as are reasonably incidental
thereto. Agent is authorized and empowered to amend, modify, or waive any
provisions of this Security Agreement on behalf of Lenders subject to the
requirement that certain of Lenders’ consent be obtained in certain instances as
provided in this Section 24. The provisions of this Section 24 are solely for
the benefit of Agent and Lenders and Grantor shall not have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Security Agreement, Agent shall act solely as
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Grantor. Agent
may perform any of its duties hereunder by or through its agents or employees.

 

 14 

 

 

(b)    Nature of Duties. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Security
Agreement a fiduciary relationship in respect of any Lender.    Nothing in this
Security Agreement, express or implied, is intended to or shall be construed to
impose upon Agent any obligations in respect of this Security Agreement except
as expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of Grantor in
connection with the extension of credit under the Note and shall make its own
appraisal of the creditworthiness of Grantor, and Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than as
expressly required herein). If Agent seeks the consent or approval of any
Lenders to the taking or refraining from taking any action hereunder, then Agent
shall send notice thereof to each Lender.

 

(c)    Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by them hereunder, or in connection herewith, except that Agent
shall be liable to the extent of its own gross negligence or willful misconduct
as determined by a final non-appealable order by a court of competent
jurisdiction. Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them). In no event shall Agent be liable for
punitive, special, consequential, incidental, exemplary or other similar
damages. In performing its functions and duties hereunder, Agent shall exercise
the same care which it would in dealing with loans for its own account, but
neither Agent nor any of its agents or representatives shall be responsible to
any Lender for any recitals, statements, representations or warranties herein or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, or sufficiency of this Security Agreement or the transactions
contemplated hereby, or for the financial condition of Grantor. Agent shall not
be required to make any inquiry concerning either the performance or observance
of any of the terms, provisions or conditions of this Security Agreement or the
Note or the financial condition of Grantor, or the existence or possible
existence of any Event of Default. Agent may at any time request instructions
from all affected Lenders with respect to any actions or approvals which by the
terms of this Security Agreement Agent is permitted or required to take or to
grant. If such instructions are promptly requested, Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval hereunder until it shall have received such
instructions from the Lenders as shall be prescribed by this Security Agreement.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
under this Security Agreement in accordance with the instructions of all
affected Lenders; and, notwithstanding the instructions of all affected Lenders,
Agent shall have no obligation to take any action if it believes, in good faith,
that such action is deemed to be illegal by Agent or exposes Agent to any
liability for which it has not received satisfactory indemnification in
accordance with Section 24(e).

 

 15 

 

 

(d)    Reliance. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any written or oral notices, statements, certificates, orders
or other documents or any telephone message or other communication (including
any writing, telex, fax or telegram) believed by it in good faith to be genuine
and correct and to have been signed, sent or made by the proper Person, and with
respect to all matters pertaining to this Security Agreement and its duties
hereunder or thereunder. Agent shall be entitled to rely upon the advice of
legal counsel, independent accountants, and other experts selected by Agent in
its sole discretion.

 

(e)    Indemnification. Lenders will reimburse and indemnify Agent for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
attorneys’ fees and expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
its capacity as such in any way relating to or arising out of this Security
Agreement or any action taken or omitted by Agent in its capacity as such under
this Security Agreement, in proportion to each Lender’s pro rata share, but only
to the extent that any of the foregoing is not reimbursed by Grantor; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements to the extent resulting from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable order
by a court of competent jurisdiction. If any indemnity furnished to Agent for
any purpose shall, in the opinion of Agent, be insufficient or become impaired,
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against even if so directed by such portion of the Lenders as
shall be prescribed by this Security Agreement until such additional indemnity
is furnished. The obligations of Lenders under this Section 24(e) shall survive
the payment in full of the Obligations and the termination of this Security
Agreement.

 

(f)    Jonathan Kahn (or any successor Agent) Individually. With respect to its
commitments under the Note, Jonathan Kahn (or any successor Agent) shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders,” or any similar terms shall, unless the context
clearly otherwise indicates, include Jonathan Kahn (or any successor Agent) in
its individual capacity as a Lender. Jonathan Kahn (or any successor Agent),
either directly or through strategic affiliations, may lend money to, acquire
equity or other ownership interests in, provide advisory services to and
generally engage in any kind of banking, trust or other business with Grantor as
if it were not acting as Agent pursuant hereto and without any duty to account
therefor to Lenders. Jonathan Kahn (or any successor Agent), either directly or
through strategic affiliations, may accept fees and other consideration from
Grantor for services in connection with this Security Agreement or otherwise
without having to account for the same to Lenders.

 

 16 

 

 

(g)    Successor Agent.

 

(i)    Resignation. Agent may resign from the performance of all its agency
functions and duties hereunder at any time by giving at least thirty
(30) Business Days’ prior written notice to Grantor and Lenders. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clause (ii) below or as otherwise provided in
clause (ii) below.

 

(ii)    Appointment of Successor. Upon any such notice of resignation pursuant
to clause (i) above, Lenders shall appoint a successor Agent which, unless an
Event of Default has occurred and is continuing, shall be subject to Grantor’s
approval (which shall not be unreasonably withheld or delayed). If a successor
Agent shall not have been so appointed within the thirty (30) Business Day
period referred to in clause (i) above, the retiring Agent, upon notice to
Grantor, shall then appoint a successor Agent which, unless an Event of Default
has occurred and is continuing shall be reasonably acceptable to Grantor (such
consent not to be unreasonably withheld) who shall serve as Agent until such
time, if any, as Lenders appoint a successor Agent as provided above.

 

(iii)    Successor Agent. Upon the acceptance of any appointment as Agent under
this Security Agreement by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder. After any retiring Agent’s
resignation as Agent, the provisions of this Section 24 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it in its
capacity as Agent.

 

(h)    Collateral Matters.

 

(i)    Release of Collateral. Lenders hereby irrevocably authorize Agent, at its
option and in its discretion, to release any lien granted to or held by Agent
upon any Collateral (A) upon the indefeasible and final payment in full of the
Obligations, or (B) constituting property being sold or disposed of if Grantor
certifies to Agent that the sale or disposition is made in compliance (including
pursuant to any waiver, consent or amendment hereunder) with the provisions of
this Security Agreement (and Agent may, but shall not be required to, rely in
good faith conclusively on any such certificate, without further inquiry).

 

 17 

 

  

(ii)    Confirmation of Authority; Execution of Releases. Without in any manner
limiting Agent’s authority to act without any specific or further authorization
or consent by Lenders (as set forth in Section 24(h)(i)), each Lender agrees to
confirm in writing, upon request by Agent or Grantor, the authority to release
any Collateral conferred upon Agent under clauses (A) and (B) of
Section 24(h)(i). Upon receipt by Agent of any required confirmation from the
Lenders of its authority to release any particular item or types of Collateral,
and upon at least ten (10) Business Days’ prior written request by Grantor,
Agent shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the liens granted to
Agent upon such Collateral; provided, however, that (A) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such liens without recourse or warranty, and (B) such
release shall not in any manner discharge, affect or impair the Obligations or
any liens upon (or obligations of Grantor, in respect of), all interests
retained by Grantor, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.

 

(iii)   Absence of Duty. Agent shall have no obligation whatsoever to any Lender
or any other Person to assure that the property covered by this Security
Agreement exists or is owned by Grantor or any other Loan Party or is cared for,
protected or insured or has been encumbered or that the liens granted to Agent
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 24(h), it being understood and agreed that in
respect of the property covered by this Security Agreement or any act, omission
or event related thereto, Agent may act in any manner it may deem appropriate,
in its discretion, given Agent’s own interest in property covered by this
Security Agreement as one of the Lenders and that Agent shall have no duty or
liability whatsoever to any of the other Lenders, provided that Agent shall
exercise the same care which it would in dealing with loans for its own account.

 

(iv)   Agency for Perfection. Agent and each Lender hereby appoint each other
Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Code in any applicable jurisdiction, can be
perfected by possession or control. Should any Lender (other than Agent) obtain
possession or control of any such assets, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such assets
to Agent or in accordance with Agent’s instructions or transfer control to Agent
in accordance with Agent’s instructions. Each Lender agrees that it will not
have any right individually to enforce or seek to enforce this Security
Agreement or to realize upon any collateral security for the Loans unless
instructed to do so by Agent in writing, it being understood and agreed that
such rights and remedies may be exercised only by Agent.

 

(i)    Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default except with respect to defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Grantor referring to this Security Agreement, describing such Event of
Default and stating that such notice is a “notice of default”. Agent will use
reasonable efforts to notify each Lender of its receipt of any such notice,
unless such notice is with respect to defaults in the payment of principal,
interest and fees, in which case Agent will notify each Lender of its receipt of
such notice. Agent shall take such action with respect to such Event of Default
as may be requested by the Lenders in accordance with Section 7. Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Event of Default as it shall deem advisable or in the best interests of Lenders.

 

(j)    Lender Actions Against Collateral. Each Lender agrees that it will not
take any enforcement action, nor institute any actions or proceedings, with
respect to the Loans, against Grantor hereunder or against any Collateral
(including the exercise of any right of set-off) without the consent of the
Agent or all Lenders. All such enforcement actions and proceedings shall be
(i) taken in concert and (ii) at the direction of or with the consent of Agent
or all Lenders. With respect to any action by Agent to enforce the rights and
remedies of Agent and the Lenders under this Security Agreement, each Lender
hereby consents to the jurisdiction of the court in which such action is
maintained.

 

[Signature Page Follows]

 

 18 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

 

AGRITECH WORLDWIDE, INC.,

a Nevada corporation, as Grantor

        By: /s/ Jonathan Kahn   Name:  Jonathan Kahn   Title: Chief Executive
Officer       Address:   1011 Campus Drive   Mundelein, Illinois 60060  
Attention: Jonathan Kahn   Facsimile No.: [            ]

 

[Signature Page to Security Agreement]

 



 19 

 

 

 

JONATHAN KAHN,

as Agent

        By: /s/ Jonathan Kahn   Name:  Jonathan Kahn   Title:  



                Attention:     Telecopy:  

 

[Signature Page to Security Agreement]

 

 20 

 

 

EXHIBIT A

 

POWER OF ATTORNEY

 

This Power of Attorney is executed and delivered by                     , a
                 corporation (“Grantor”) to [            ] (hereinafter referred
to as “Attorney”), as Agent for the benefit of Agent and Lenders, under a Note
and a Security Agreement, both dated as of the date hereof, and other related
documents (the “Loan Documents”). No person to whom this Power of Attorney is
presented, as authority for Attorney to take any action or actions contemplated
hereby, shall be required to inquire into or seek confirmation from Grantor as
to the authority of Attorney to take any action described below, or as to the
existence of or fulfillment of any condition to this Power of Attorney, which is
intended to grant to Attorney unconditionally the authority to take and perform
the actions contemplated herein, and Grantor irrevocable waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney. The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Grantor without Attorney’s
written consent.

 

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary to accomplish the purposes of the Loan
Documents and, without limiting the generality of the foregoing, Grantor hereby
grants to Attorney the power and right, on behalf of Grantor, without notice to
or assent by Grantor, and subject to the terms of the Security Agreement at any
time, to do the following: (a) change the mailing address of Grantor, open a
post office box on behalf of Grantor, open mail for Grantor, and ask, demand,
collect, give acquittances and receipts for, take possession of, endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, and notices in
connection with any property of Grantor; (b) effect any repairs to any asset of
Grantor, or continue to obtain any insurance and pay all or any part of the
premiums therefor and costs thereof, and make, settle and adjust all claims
under such policies of insurance, and make all determinations and decisions with
respect to such policies; (c) pay or discharge any taxes, liens, security
interests, or other encumbrances levied or placed on or threatened against
Grantor or its property; (d) defend any suit, action or proceeding brought
against Grantor if Grantor does not defend such suit, action or proceeding or if
Attorney reasonably believes that Grantor is not pursuing such defense in a
manner that will maximize the recovery to Attorney, and settle, compromise or
adjust any suit, action, or proceeding described above and, in connection
therewith, give such discharges or releases as Attorney may deem reasonably
appropriate; (e) file or prosecute any claim, litigation, suit or proceeding in
any court of competent jurisdiction or before any arbitrator, or take any other
action otherwise deemed appropriate by Attorney for the purpose of collecting
any and all such moneys due to Grantor whenever payable and to enforce any other
right in respect of Grantor’s property; (f) cause the certified public
accountants then engaged by Grantor to prepare and deliver to Attorney at any
time and from time to time, promptly upon Attorney’s request, the following
reports: (1) a reconciliation of all accounts; (2) an aging of all accounts,
(3) trial balances, (4) test verifications of such accounts as Attorney may
request, and (5) the results of each physical verification of inventory if any;
(g) communicate in its own name with any party to any contract with regard to
the assignment of the right, title and interest of Grantor in and under the
contracts and other matters relating thereto; (h) to file such financing
statements with respect to the Security Agreement, with or without Grantor’s
signature, or to file a photocopy of the Security Agreement in substitution for
a financing statement, as the Agent may deem appropriate and to execute in
Grantor’s name such financing statements and amendments thereto and continuation
statements which may require Grantor’s signature; and (i) execute, in connection
with sale provided for in any Loan Document, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral and
to otherwise direct such sale or resale, all as though Attorney were the
absolute owner of the property of Grantor for all purposes, and to do, at
Attorney’s option and Grantor’s expense, at any time or from time to time, all
acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon Grantor’s property or assets and Attorney’s liens
thereon, all as fully and effectively as Grantor might do. Grantor hereby
ratifies, to the extent permitted by law, all that said Attorney shall lawfully
do or cause to be done by virtue hereof.

 

 21 

 

 

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor pursuant to
the authority of its board of directors this      day              of 20    .

 

  GRANTOR         By:            Name:      Title:  

 

 

22

 

